
	
		I
		112th CONGRESS
		1st Session
		H. R. 2535
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2011
			Ms. Jackson Lee of
			 Texas (for herself, Mr. Young of
			 Florida, Mr. Conyers,
			 Ms. Kaptur,
			 Mr. Andrews,
			 Mr. Hastings of Florida,
			 Ms. Hanabusa,
			 Mr. Michaud,
			 Mrs. Maloney,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Quigley,
			 Mr. Higgins,
			 Mr. Cicilline,
			 Mr. Kildee,
			 Mr. Gutierrez,
			 Mr. Meeks,
			 Mr. Rangel,
			 Mr. Hinojosa,
			 Ms. Bass of California,
			 Mr. Sires, and
			 Mr. Tonko) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To require financial literacy and economic education
		  counseling for student borrowers, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 College Literacy in Finance and
			 Economics Act of 2011 or the College
			 LIFE Act.
		2.FindingsCongress finds the following:
			(1)Student borrowing
			 is widespread in higher education, and more than $100,000,000,000 in Federal
			 education loans are originated each year. In 2008, 62 percent of recipients of
			 a baccalaureate degree graduated with student debt.
			(2)Forty-eight
			 percent of students at 4-year public institutions of higher education borrow
			 money to pay for college, as do 57 percent of students at 4-year private
			 institutions of higher education, and 96 percent of students at for-profit
			 institutions of higher education.
			(3)In 2008, 92
			 percent of Black students, 85 percent of Hispanic students, 85 percent of
			 American Indian/Alaska Native students, 82 percent of multi-racial students, 80
			 percent of Native Hawaiian/Pacific Islander students, 77 percent of White
			 students, and 68 percent of Asian students received financial aid.
			(4)Students depart
			 from institutions of higher education with significant debt. In 2008, the
			 average student loan debt among graduates of institutions of higher education
			 was $23,186, and 1 in 10 recipients of a baccalaureate degree graduated with at
			 least $40,000 in debt. In 2008, 57 percent of recipients of a baccalaureate
			 degree from a for-profit institution of higher education owed more than
			 $30,000, and the median amount of debt was $32,700. Since 2003, the average
			 cumulative debt among students at institutions of higher education has
			 increased by 5.6 percent each year.
			(5)Students enrolled
			 in for-profit institutions of higher education account for 47 percent of all
			 student loan defaults, despite representing approximately 10 percent of all
			 students enrolled in institutions of higher education. Since 2003, the national
			 cohort default rate has increased from 4.5 percent to 7 percent.
			(6)Students rely on
			 access to credit. Fifty-six percent of dependent students at institutions of
			 higher education had a credit card in their own name in 2004. The average
			 credit card balance among such students who were carrying a balance on their
			 cards was $2,000.
			(7)According to the
			 National Foundation for Credit Counseling, the majority of adults (56 percent
			 of adults in the United States, or 127,000,000 people) do not have a budget or
			 keep close track of expenses or spending.
			(8)According to a
			 2009 National Bankruptcy Research Center study, consumers who received
			 financial education through pre-bankruptcy counseling had 27.5 percent fewer
			 delinquent accounts and remained current on their accounts for 29 percent
			 longer than consumers who did not receive such counseling.
			(9)According to the
			 Financial Industry Regulatory Authority Investor Education Foundation, less
			 than 1/3 of young adults (ages 18 to 29) set aside
			 emergency savings to weather unexpected financial challenges.
			(10)According to a
			 Jump$tart Coalition for Personal Financial Literacy survey, 62 percent of high
			 school students cannot pass a basic personal finance exam, and financial
			 literacy scores among future higher education students are low.
			(11)According to
			 research by the National Endowment for Financial Education and the University
			 of Arizona, schools are the institutions that students trust most to help
			 increase their knowledge of personal finance.
			3.Financial literacy
			 counselingSection 485 of the
			 Higher Education Act of 1965 (20 U.S.C. 1092) is amended by adding at the end
			 the following:
			
				(n)Financial
				literacy counseling
					(1)In
				generalEach eligible institution shall provide financial
				literacy counseling to borrowers in accordance with the requirements of this
				subsection, through—
						(A)financial aid
				offices;
						(B)an employee or
				group of employees designated under subsection (c); or
						(C)a contract or
				partnership with a nonprofit organization that has substantial experience
				developing or administering financial literacy and economic education
				curricula, which may include an organization that has received grant funding
				under the Excellence in Economic Education Act of 2001 (20 U.S.C. 7267 et
				seq.).
						(2)Entrance and
				exit counseling required
						(A)In
				generalFinancial literacy counseling, as required under this
				subsection, shall be provided to borrowers on the following 2 occasions:
							(i)Entrance
				CounselingSuch counseling shall be provided not later than 45
				days after the first disbursement of a borrower's first loan that is made,
				insured, or guaranteed under part B, made under part D, or made under part
				E.
							(ii)Exit
				CounselingSuch counseling shall be provided, in addition to the
				counseling provided under clause (i), prior to the completion of the course of
				study for which the borrower enrolled at the institution or at the time of
				departure from such institution, to each borrower of a loan that is made,
				insured, or guaranteed under part B, made under part D, or made under part
				E.
							(B)ExceptionsThe
				requirements of subparagraph (A) shall not apply to borrowers of—
							(i)a
				loan made, insured, or guaranteed pursuant to section 428C;
							(ii)a
				loan made, insured, or guaranteed on behalf of a student pursuant to section
				428B; or
							(iii)a loan made
				under part D that is a Federal Direct Consolidation Loan or a Federal Direct
				PLUS loan made on behalf of a student.
							(C)Minimum
				Counseling RequirementsSuch financial literacy counseling shall
				include a total of not less than 4 hours of counseling on the occasion
				described in subparagraph (A)(i), and an additional period of not less than 4
				hours of counseling on the occasion described in subparagraph (A)(ii). A total
				of not more than 2 hours of counseling for each of the occasions described in
				subparagraph (A) shall be provided electronically.
						(D)Early
				departureNotwithstanding
				subparagraph (C), if a borrower leaves an eligible institution without the
				prior knowledge of such institution, the institution shall attempt to provide
				the information required under this subsection to the student in
				writing.
						(3)Information to
				be providedFinancial
				literacy counseling, as required under this subsection, shall include
				information on the following:
						(A)Student financial
				aid, including—
							(i)general
				information about educational loans, grants, tax credits, and
				scholarships;
							(ii)the difference
				between grants, scholarships, and loans, the difference between Federal loans
				under this title and private educational loans, and the difference between
				loans under this title and other loan products; and
							(iii)information
				about educational loan management, including repayment, deferment,
				consolidation, cancellation, discharge, and defaults.
							(B)Banking basics,
				including—
							(i)the types of
				financial institutions;
							(ii)the roles,
				purposes, and uses of mainstream financial institutions; and
							(iii)the fundamentals
				of opening, using, and managing basic savings and checking accounts, including
				common rates, fees, and borrower pitfalls.
							(C)Budgeting and
				saving, including—
							(i)the main
				components of a budget;
							(ii)designating and
				prioritizing income, expenses, and personal expenditures; and
							(iii)developing and
				maintaining matching goals and savings plans.
							(D)Credit and debt
				management, including responsible use of credit and the pitfalls of credit card
				debt.
						(E)Credit cards and
				other common credit products (such as debit cards, student loan debit and
				refund cards, charge cards, pre-paid cards, and secured cards linked to
				checking accounts), including—
							(i)features, terms,
				and conditions of credit agreements;
							(ii)responsible use
				of such cards and products;
							(iii)repayment;
				and
							(iv)the consequences
				of making only required minimum payments.
							(F)Investing,
				including—
							(i)common investment
				products;
							(ii)establishing
				investment goals (such as education, homeownership, wealth building, and
				retirement);
							(iii)risks and
				benefits of investing; and
							(iv)assessing and
				establishing risk tolerance.
							(G)Credit scores,
				including—
							(i)functions and uses
				of credit scores;
							(ii)calculation of
				credit scores;
							(iii)factors that may
				improve or worsen credit scores; and
							(iv)how to build a
				strong credit history.
							(H)Housing, including
				information on—
							(i)renting;
							(ii)pre-homeownership
				education (such as assessing homeownership readiness and capability);
				and
							(iii)the basics of
				mortgage borrowing (such as common mortgage products and qualifying for and
				obtaining a mortgage).
							(I)Taxes,
				including—
							(i)tax filing and
				planning; and
							(ii)the tax
				consequences of financial decisions (such as placing an investment or
				purchasing a home).
							(J)Responsible
				financial decision making, including identifying and analyzing costs, benefits,
				economic incentives, and alternatives.
						(4)Use of
				interactive programsThe
				Secretary may encourage institutions to carry out the requirements of this
				subsection through the use of interactive programs that test the borrower’s
				understanding of the financial literacy information provided through counseling
				under this subsection, using simple and understandable language and clear
				formatting.
					(5)Model financial
				literacy counseling curriculumNot later than 1 year after the date of
				enactment of the College Literacy in Finance and Economics Act of 2011, the
				Secretary shall develop a curriculum in accordance with the requirements of
				paragraph (3), which eligible institutions may use to fulfill the requirements
				of this subsection. In developing such curriculum, the Secretary may consult
				with members of the Financial Literacy and Education
				Commission.
					.
		
